Citation Nr: 0829983	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  06-31 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Basic eligibility for nonservice-connected death pension 
benefits.

3. Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The veteran had recognized service in the New Philippine 
Scouts from June 1946 to February 1949.  He died in December 
1993.  The appellant, who is the veteran's daughter, claims 
to be the veteran's helpless child for the purpose of VA 
benefits.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in April 2006, a statement of the 
case was issued in June 2006, and a substantive appeal was 
received in September 2006 (with a final, properly signed, 
copy of the appeal received in October 2006).

The appellant originally requested an opportunity to testify 
at a Board hearing in her substantive appeal submission.  
However, the appellant withdrew this request in 
correspondence dated September 2007.

The claim of service connection for the cause of the 
veteran's death is REMANDED to the RO via the Appeals 
Management Center in Washington, DC. 


FINDINGS OF FACT

1. The veteran died in December 1993.

2. The veteran's service as a member of the Philippine Scouts 
beginning in June 1946 does not satisfy the requisite service 
requirements for basic eligibility for VA death pension 
benefits, whether or not the appellant is a helpless child 
for the purpose of VA benefits. 



3. No claim for VA benefits was pending at the time of the 
veteran's death in 1993. 

4. Whether or not the appellant is a helpless child for the 
purpose of VA benefits, the claim for accrued benefits was 
received by the RO in June 2005, more than one year after the 
veteran's death in 1993. 


CONCLUSIONS OF LAW

1. The appellant's claim of entitlement to VA nonservice-
connected death pension benefits is without legal merit.  
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2007).

2. The appellant's claim of entitlement to accrued benefits 
is without legal merit.  38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2007).


Veterans Claims Assistance Act of 2000

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

The U. S. Court of Appeals for Veterans Claims has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  On the claims decided, the facts are not in 
dispute.  As the analysis below demonstrates, the appellant 
is not entitled to the benefits sought as a matter of law.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Nonservice-Connected Death Pension

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  

Service as a Philippine Scout, who enlisted between October 
6, 1945 and June 30, 1947, inclusive, is included for 
compensation benefits, but not for pension benefits.  That 
is, persons with service in the Philippine Commonwealth Army, 
USAFFE (United States Armed Forces Far East), including the 
recognized guerrillas, or service with the new Philippine 
Scouts under Public Law 190, 79th Congress shall not be 
deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to non-service-connected disability pension.  38 
U.S.C.A. § 107; 38 C.F.R. § 3.40.

The U.S. Service Department certified the veteran's period of 
service as a Philippine Scout from June 1946 to February 
1949, and there is no controversy as to the characterization 
of the veteran's service.  

Whether or not the appellant is the veteran's helpless child 
for the purpose of VA benefits, pursuant to the law and 
regulation set forth above, the veteran's service is not 
qualifying service for the purpose of establishing 
eligibility for nonservice-connected death pension benefits.  

As such, there is no legal basis for the appellant's 
entitlement to nonservice-connected death pension benefits 
based on the veteran's service.

Accrued Benefits

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his child may be paid periodic monetary 
benefits to which he was entitled at the time of death, and 
which were due and unpaid, based on existing rating decisions 
or other evidence that was on file when the veteran died.  38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

Among the requirements for accrued benefits is that the claim 
for accrued benefits be filed within one year after the date 
of death of the individual with respect to whom such benefits 
are sought.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

The appellant's father died in December 1993.  The appellant 
filed a claim for accrued benefits in June 2005.

Whether or not the appellant is the veteran's helpless child 
for the purpose of VA benefits, as the appellant missed the 
statutory deadline for filing her claim for accrued benefits, 
the pertinent facts in this case are not in dispute and the 
law is dispositive.  The appellant's claim must therefore be 
denied because it is without legal merit.  See Sabonis v. 
Brown, 6 Vet.App. 426 (1994); 38 U.S.C.A. § 107; 38 C.F.R. 
§§ 3.40, 3.41.

The Board acknowledges the appellant's repeated argument, 
including as advanced in her April 2006 notice of 
disagreement, that she should not be barred from entitlement 
to accrued benefits on the basis of missing the statutory 
deadline for filing her claim because her family was not 
informed of such a deadline. 

The Board notes that there is no provision of law supporting 
the appellant's argument in this respect.  In any event, 
however, the Board further notes that the tardiness of the 
appellant's claim is not the only legal bar to her 
entitlement in this case.

The record reflects that that there were no claims for 
service connection claims or any other claims for VA 
benefits, pending at the time of the veteran's death.  In 
Jones v. West, 136 F.3d 1296 (Fed Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) concluded that for a survivor to be entitled to 
accrued benefits, "the veteran must have had a claim pending 
at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision."  The 
Federal Circuit noted that this conclusion comported with the 
decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 
1996), which stated that a consequence of the derivative 
nature of the survivor's entitlement to a veteran's accrued 
benefits claim is that, without the veteran having a claim 
pending at time of death, the survivor has no claim upon 
which to derive his or her own application.  Id. at 1300.  As 
indicated, no such claim was pending at the time of the 
veteran's death.

As the record is absent any evidence that the veteran had a 
claim pending for any VA benefit at the time of his death, 
the appellant cannot be legally entitled to accrued benefits.  
38 C.F.R. § 3.1000(c); see 38 C.F.R. § 3.152(b).  As the law 
pertaining to eligibility for accrued benefits is dispositive 
of this issue, whether or not the appellant is the veteran's 
helpless child for the purpose of VA benefits, the 
appellant's claim must be denied because of the absence of 
legal merit or entitlement under the law.  Sabonis, 6 
Vet.App. at 430.


ORDER

Basic eligibility for nonservice-connected death pension 
benefits is not established, and the appeal is denied. 

Entitlement to accrued benefits is not established, and the 
appeal is denied.



REMAND

On the claim of service connection for the cause of the 
veteran's death, the RO decided the claim on the merits 
without deciding whether the appellant is a proper claimant. 

A surviving child of a qualifying veteran may be entitled to 
dependency and indemnity compensation to include compensation 
for the cause of the veteran's death.  To be eligible for the 
benefit, the appellant must establish that she is a "child" 
of the veteran.  38 U.S.C.A. §§ 1310, 1542. 

A claimant qualifies as a "child" if she is unmarried and 
under the age of 18; or who is unmarried and before attaining 
the age of 18 became permanently incapable of self-support. 
38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57.

The appellant was born in 1961.  She was 44 years old when 
she filed for VA death benefits in April 2005.  And she 
claims that she became permanently incapable of self-support 
before reaching the age of 18 years. 

Therefore the question of whether the appellant is a proper 
claimant needs to be adjudicated before the appeal can 
proceed.  

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the claim of whether the 
appellant is a proper claimant under 
38 U.S.C.A. § 1310 and 38 C.F.R. 
§ 3.57.  If any benefit sought remains 
denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.





The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


